DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Eun et al. WO 2016108596 A2—English translation obtained from Global Dossier, hereinafter (“Eun”).
Regarding claims 1-7, Eun teaches a novel compound and an organic light emitting device comprising the same (¶ [1]), wherein the compound is represented by formula (1) 
    PNG
    media_image1.png
    142
    247
    media_image1.png
    Greyscale
(¶ [11]-[13]). Eun teaches the organic light emitting device includes one or more organic material layers comprising the compound represented by Formula 1, wherein the organic material layers may be a hole injection layer, a hole transport layer, a light emitting layer, an electron transport layer, and an electron injection layer between an anode and a cathode (¶ [132]-[134]). Eun teaches examples of the compounds represented by formula (1) including 
    PNG
    media_image2.png
    101
    162
    media_image2.png
    Greyscale
 (¶ [61], [78], pg. 9). Eun fails to teach a compound as described above wherein the substituted triazine group is attached to the dibenzofuran group at the 1-position 
    PNG
    media_image3.png
    101
    162
    media_image3.png
    Greyscale
instead of the 2-position 
    PNG
    media_image4.png
    101
    162
    media_image4.png
    Greyscale
. However, Eun teaches in formula (1), the substituted triazine group may be attached in either position (¶ [11]-[13]). Given the general formula and teachings of Eun, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the compound 
    PNG
    media_image2.png
    101
    162
    media_image2.png
    Greyscale
 wherein the substituted triazine group is attached to the dibenzofuran group at the 1-position.  One of ordinary skill in the pertinent art would have been motivated to produce additional compounds represented by the positional isomers of the compound represented by formula (1) in order to pursue the known options within his or her technical grasp and would expect the isomeric compounds to be useful as the compound of the organic light emitting device of Eun and possess the 
The modified compound of Eun has the following structure: 
    PNG
    media_image5.png
    516
    339
    media_image5.png
    Greyscale
. 
Per claims 1-4, the modified compound of Eun reads on the claimed formula 1 wherein:
Each X is independently N;
Y is O;
Ar1 is triphenylenyl; and
Ar2 and Ar3 are each independently an unsubstituted C6 aryl group, specifically phenyl.
Per claim 5, the modified compound of Eun reads on the claimed compound 
    PNG
    media_image6.png
    237
    154
    media_image6.png
    Greyscale
.
Regarding claim 9, Eun teaches the organic light emitting device comprising the modified compound as described above with respect to claim 6. As discussed above, Eun teaches the organic light emitting device includes one or more organic material layers comprising the compound represented by Formula 1, wherein the organic material layers may be a hole injection layer, a hole transport layer, a light emitting layer, an electron transport layer, and an electron injection layer between an anode and a cathode (¶ [132]-[134]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a light emitting layer in the organic light emitting device, because one of ordinary skill in the art would reasonably have expected the elements of a light emitting layer and the organic light emitting device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to kown methods to yield predictable results. See MPEP 2143.I.(A).
Eun fails to specifically teach an organic light emitting device comprising the modified compound above in the light emitting layer. However, Eun does teach that it is preferable to use the compound represented by formula 1 as the host material of the light emitting layer (¶ [140]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound of Eun as described above as the host material of the light emitting layer, because one of ordinary skill in the art would reasonably have expected the elements of the light emitting layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claims 10-11, Eun teaches the organic light emitting device comprising the modified compound as described above with respect to claim 6. As discussed above, Eun teaches the organic light emitting device includes one or more organic material layers comprising the compound represented by 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include both an electron transport layer and a light emitting layer in the organic light emitting device, because one of ordinary skill in the art would reasonably have expected the elements of an electron transport layer, a light emitting layer, and the organic light emitting device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to kown methods to yield predictable results. See MPEP 2143.I.(A).
Eun fails to specifically teach an organic light emitting device comprising the modified compound above in the electron transport layer. However, Eun does teach a compound represented by formula 1 may be used as the electron transport material (¶ [91]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound of Eun as described above as the electron transport material in the electron transport layer, because one of ordinary skill in the art would reasonably have expected the elements of the electron transport layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eun et al. WO 2016108596 A2—English translation obtained from Global Dossier, hereinafter (“Eun”) as applied to claim 6 above, and further in view of Parham et al. US 2017/0186965 A1 (“Parham”).
Regarding claim 8, Eun teaches the organic light emitting device comprising the modified compound as described above with respect to claim 6. As discussed above, Eun teaches the organic light emitting device includes one or more organic material layers comprising the compound represented by Formula 1, wherein the organic material layers may be a hole injection layer, a hole transport layer, a light emitting layer, an electron transport layer, and an electron injection layer between an anode and a cathode (¶ [132]-[134]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a hole transport layer in the organic light emitting device, because one of ordinary skill in the art would reasonably have expected the elements of a hole transport layer and the organic light emitting device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to kown methods to yield predictable results. See MPEP 2143.I.(A).
Eun fails to teach a compound represented by formula 1 may be used as a hole transport material. However, Eun does teach a known hole transport material may be used in the hole transport layer (¶ [138]). Additionally, as shown by formula 1, the compounds represented by formula 1 are dibenzofuran- and dibenzothiophene- derivatives which are substituted by electron-deficient heteroaryl groups. Furthermore, Eun teaches when applied to an organic light emitting device, the compound represented by formula (1) is used to produce an organic light emitting device having low driving voltage and high efficiency (¶ [26]).
Parham teaches dibenzofuran and dibenzothiophene derivatives which are substituted by electron-deficient heteroaryl groups for use as triplet matrix materials in organic electroluminescent devices (abstract). Parham teaches the use of such compounds in matrix materials of organic electroluminescent devices results in a long lifetime, good efficiency and a low operating voltage (¶ [0006]). Parham teaches the dibenzofuran and dibenzothiophene derivatives which are substituted by 
    PNG
    media_image7.png
    272
    310
    media_image7.png
    Greyscale
(pg. 47), wherein dibenzofuran is substituted by both a carbocyclic group and a triazine group, and wherein the triazine group is substituted by two phenyl groups. Parham teaches such a compound can be employed in various layers such as the hole-transport layer (¶ [0104]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use dibenzofuran- and dibenzothiophene derivatives substituted by electron-deficient heteroaryl groups in the hole transport layer of the organic light emitting device of Eun, based on the teaching of Parham.  The motivation for doing so would have been to provide long lifetime, good efficiency and a low operating voltage to the organic light emitting device of Eun, as taught by Parham.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a compound represented by formula 1 in the hole transport layer of the organic light emitting device of Eun, because compounds represented by formula 1 are dibenzofuran- and dibenzothiophene- derivatives that are substituted by electron-deficient heteroaryl groups, and one of ordinary skill in the art would reasonably have expected the elements of a hole transport layer and a dibenzofuran- and dibenzothiophene derivatives substituted by electron-deficient heteroaryl groups to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound of Eun as described above in the hole transport layer, because one of ordinary skill in the art would reasonably have expected the elements of the hole transport layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/480,651.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of 16/480,651 recites the compounds 
    PNG
    media_image8.png
    215
    164
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    185
    157
    media_image9.png
    Greyscale
, and 
    PNG
    media_image10.png
    212
    125
    media_image10.png
    Greyscale
which meet the limitations of claims 1-5 and are identical to 
    PNG
    media_image11.png
    277
    177
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    279
    163
    media_image12.png
    Greyscale
, and 
    PNG
    media_image13.png
    278
    178
    media_image13.png
    Greyscale
 of claim 5 of the pending claims.
Additionally, 16/480,651 recites Chemical Formula 1 in claims 1-7. As evidenced by the above compounds in claim 7 of ‘651, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select variables of Chemical Formula 1 of ‘651 to arrive at the instant claimed Chemical Formula 1 wherein Ar3 and the substituent 
    PNG
    media_image14.png
    159
    249
    media_image14.png
    Greyscale
are located in the 1- and 4- positions of the dibenzofuran or dibenzothiophene group 
    PNG
    media_image15.png
    89
    159
    media_image15.png
    Greyscale
, because it would have been choosing from the list of variables specifically taught, which would have been a choice from a finite number of identified, predictable solutions of a compound possessing the benefits taught by ‘651.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Chemical Formula 1 having the properties taught by ‘651 in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Furthermore, with respect to claim 6 of the instant application, ‘651 recites using a compound represented by Chemical Formula 1 in an organic light emitting device (see claim 8). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786